Citation Nr: 1043100	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a disability of the 
spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963, 
and from January 1964 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA), which denied the benefits 
sought on appeal.

In October 2006, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the hearing 
transcript is of record.

In June 2007, the Board remanded the appeal to the RO to obtain 
additional evidentiary development.

In April 2008, the Board denied the service connection claims for 
a right leg disability and a back disability.  The Veteran filed 
a timely appeal of that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2010, the Court 
vacated the April 2008 Board decision and remanded it to the 
Board for further proceedings consistent with the April 2010 
Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for disabilities of the 
right leg and spine.  He asserts that he injured his right leg 
and back during service when he fell down after jumping on a 
forklift.  He testified during his personal hearing that he was 
treated for his injury and placed on light duty and bedrest for a 
couple of days thereafter.  

In June 2007, the Board remanded the claims for a VA examination 
in order to ascertain the likely etiology of any currently 
diagnosed right leg and back disabilities.  In response, a 
January 2008 VA physician examined the Veteran and provided 
opinions.  

However, as noted in the 2010 Memorandum Decision, with regard to 
the right leg claim, the January 2008 VA examiner limited his 
discussion to the Veteran's right knee, and did not account for 
the medical evidence of record indicating that the Veteran had 
ongoing vascular, neuropathic, and myopathic complaints in the 
right leg, as well as complaints of unknown origin.  As such, an 
additional VA examination is necessary, one that adequately 
addresses all disabilities of the Veteran's right leg, as opposed 
to only the knee disability.  

Moreover, the 2010 Memorandum Decision indicated that the January 
2008 VA examiner did not take into account the lay reports of an 
in-service back injury.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As such, on remand, the 
Board finds that clarification is necessary as to the etiology of 
the Veteran's spine disability.

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to assure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical 
providers who have treated him for any 
right leg disability and disability of the 
spine, since 2008.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related treatment 
records which are not already in the claims 
folder.  Document all efforts made.  For 
any records deemed unavailable, provide the 
Veteran with notice of such and an 
opportunity to submit those reports.

2.  After obtaining all pertinent medical 
reports, the AMC should schedule the 
Veteran for an examination to determine the 
nature and likely etiology of any currently 
diagnosed right leg disabilities.  The 
claims folder must be provided to the 
examiner for review in conjunction with the 
examinations.  All studies or tests deemed 
necessary by the examiner should be 
performed.  

The examiner should note all disabilities 
of the right leg currently shown.  In so 
doing, the examiner should address whether 
there is pathology to support the Veteran's 
right leg complaints noted to be of 
vascular, neuropathic, myopathic, or 
unknown origin.   

For each right leg disability currently 
diagnosed, the examiner should provide an 
opinion as to whether there is a 50 percent 
probability or greater (at least as likely 
as not) that any such disability is related 
to the Veteran's military service.  The 
examiner should reconcile the opinion with 
the service treatment records to include a 
September 1965 record showing right knee 
injury, the post-service medical evidence 
to include the January 2008 VA opinion, and 
the Veteran's contentions.

The examiner also should provide an opinion 
as to whether there is a 50 percent 
probability or greater (at least as likely 
as not) that any right leg disability was 
caused or aggravated (i.e. increased in 
disability) by the current back disability.  
Any and all opinions expressed must be 
accompanied by a complete rationale.

3.  The Veteran's claims folder should be 
returned to the examiner who conducted the 
January 2008 VA examination of the spine 
for an addendum.

Specifically, the examiner should clarify 
whether there is a 50 percent probability 
or greater (at least as likely as not) that 
the Veteran's current spine disability is 
related to service.  In so doing, the 
examiner should address and reconcile the 
lay reports of an in-service back injury.  
Any and all opinions expressed must be 
accompanied by a complete rationale.

If the January 2008 VA examiner is no 
longer available, or if this examiner 
determines that another examination would 
be helpful, the Veteran should be scheduled 
for a new C&P examination.

4.  The AMC should then re-adjudicate the 
issues of entitlement to service connection 
for a right leg disability, and a 
disability of the spine.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
the applicable law and regulations 
considered pertinent to the issues 
remaining on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the AMC/RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


